      Case: 3:20-cv-00402-wmc Document #: 26 Filed: 04/27/21 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


HAROLD JOHN LEVENDOSKI and
THOMAS HAROLD LEVENDOSKI,

                            Plaintiffs,                        OPINION AND ORDER
       v.
                                                                     20-cv-402-wmc
ASSOCIATED MILK PRODUCERS, INC. and
EUROFINS DQCI, LLC,

                            Defendants.


       Plaintiffs Harold and Thomas Levendoski operate a dairy farm in Clear Lake,

Wisconsin. Unfortunately, their dairy herd was afflicted by mycoplasma. They bring this

Wisconsin negligence claim against a dairy distributor and testing facility, essentially

alleging detrimental reliance on earlier, false negative test results provided by both

defendants that prevented them from taking earlier action to combat the mycoplasma

outbreak. In response, defendants Associated Milk Producers, Inc., and Eurofins, DQCI,

LLC, both move to dismiss on the basis that plaintiffs’ complaint is barred by Wisconsin’s

broad economic loss doctrine, and in any case, plaintiffs’ fail to state a cognizable claim.

(Dkt. ##5, 6.) For the reasons set forth below, the court will deny defendants’ motions

to dismiss.
      Case: 3:20-cv-00402-wmc Document #: 26 Filed: 04/27/21 Page 2 of 11




                                 ALLEGATIONS OF FACT 1

       Harold and Thomas Levendoski operate a dairy plant (“Levendoski Dairy” or “the

dairy”), and they sold milk to Associated Milk Producers, Inc. (“AMPI”). (Compl. (dkt.

#1-1) ¶ 5.) AMPI is a milk distributor or, in the parlance of Wisconsin’s administrative

code, a “bulk milk weigher and sampler.” Id; accord ATCP § 65.01(5) (defining bulk milk

weigher and sampler). The relationship between Levendoski Dairy and AMPI was ongoing,

but the dairy does not allege that it was governed by contract. (Compl. (dkt. #1-1).) The

dairy does allege AMPI negligently collected or controlled its milk samples. (Id. ¶ 8.)

       Plaintiffs further allege that these samples are ultimately tested for quality and

safety, including the presence of mycoplasma, by Eurofins DQCI, LLC (“DQCI”). (Id.

¶ 10.) Levendoski Dairy received negative DQCI Mycoplasma test results through AMPI,

until they learned that the tests were inaccurate on March 21, 2014. (Id. ¶ 6.) On that

day, the dairy “received objective information confirming that their dairy had a major

Mycoplasma problem.” (Id.) Unfortunately, before March of 2014, the dairy had allegedly

relied upon defendants’ negative test results concerning the management of its herd, which

it claims were erroneous because of either both defendants’ or one of the defendant’s

negligence. (Id. ¶ 10.) Ultimately, this reliance led to reduced milk production, excessive

culling and replacement costs, and other unspecified damages to Levendoski Dairy. (Id.)




1
  The court accepts as true all well-pleaded facts and allegations in the complaint, drawing all
reasonable inferences in favor of plaintiffs. London v. RBS Citizens, N.A., 600 F.3d 742, 745 (7th
Cir. 2010).


                                                2
       Case: 3:20-cv-00402-wmc Document #: 26 Filed: 04/27/21 Page 3 of 11




                                            OPINION 2

       Defendants have moved to dismiss, alleging the claim is barred by the economic loss

doctrine. Additionally, defendant DQCI alleges that plaintiffs’ complaint fails to state a

claim for negligence, in that it fails to allege causation.          Although both defendants’

arguments fail, the reasons are distinct. Accordingly, the arguments for each party are

addressed separately below.


I. Associated Milk Producers, Inc.

       “The economic loss doctrine is a judicially-created principle that generally precludes

contracting parties from pursuing tort recovery for purely economic or commercial losses

associated with the contract relationship,” unless purely or predominantly for services.

Digicorp, Inc. v. Ameritech Corp., 2003 WI 54, ¶¶ 33-35, 262 Wis.2d 32, 662 N.W.2d 652.

“The doctrine generally ‘requires transacting parties in Wisconsin to pursue only their

contractual remedies when asserting an economic loss claim.’”                Tietsworth v. Harley-

Davidson, Inc., 2004 WI 32, ¶ 24, 270 Wis. 2d 146, 677 N.W.2d 233 (quoting Digicorp,

2003 WI 54, ¶ 34, 262 Wis. 2d 32, 662 N.W.2d 652). However, “where there is a general

duty, even though it arises from the terms of the contract, the breach of that duty may

constitute actionable negligence.” Landwehr v. Citizens Trust Co., 110 Wis. 2d 716, 722,

329 N.W.2d 411, 414 (1983).



2
  Plaintiffs filed this lawsuit in Polk County Circuit Court. Defendants removed it to this court
pursuant to this court’s diversity jurisdiction under 28 U.S.C. § 1332(a). Plaintiffs are citizens of
Wisconsin. (Not. of Removal (dkt. #1) ¶ 2.) Defendant AMPI is a citizen of Kansas and
Minnesota. (Id. ¶ 3.) Defendant DQCI is a citizen of Delaware and Iowa. (Id. ¶ 4.) The amount
in controversy exceeds $75,000. (Id. ¶ 5.)


                                                 3
      Case: 3:20-cv-00402-wmc Document #: 26 Filed: 04/27/21 Page 4 of 11




       This general duty reads broadly at first glance, particularly when taken together with

Wisconsin’s expansive negligence law. See, e.g., A. E. Inv. Corp. v. Link Builders, Inc., 62 Wis.

2d 479, 484, 214 N.W.2d 764, 766 (1974) (“A party is negligent when he commits an act

when some harm to someone is foreseeable.”); Colton v. Foulkes, 259 Wis. 142, 146, 47

N.W.2d 901, 903 (1951) (“Accompanying every contract is a common-law duty to

perform with care, skill, reasonable expedience, and faithfulness the thing agreed to be

done, and a negligent failure to observe any of these conditions is a tort.”). However,

Wisconsin courts have interpreted the economic loss doctrine broadly to insulate

commercial transactions from negligence suits.           See John J. Laubmeier, Comment,

Demystifying Wisconsin's Economic Loss Doctrine, Wis. L. Rev. 225 (2005).

       Strictly speaking, therefore, the economic loss doctrine is still considered an

“exception” to the general availability of a negligence suit at common law, Landwehr, 110

Wis. 2d at 720, but in practice, parties who contract for goods under the laws of Wisconsin

generally now presume negligence suits to be barred.          Of course, as noted, there are

exceptions (e.g., when the contract is exclusively or predominantly for services). Most

relevant to plaintiffs’ claim against defendant AMPI is a recognized exception where a duty

exists “independently of the performance of the contract.” Madison Newspapers v. Pinkerton’s

Inc., 200 Wis. 2d 468, 481, 545 N.W.2d 843, 848-849, 1996 Wisc. App. LEXIS 271, *15

(Wis. Ct. App. February 29, 1996)) (quoting Dvorak v. Pluswood Wis., Inc., 121 Wis. 2d

218, 220, 358 N.W.2d 544, 545 (Ct. App. 1984)).                Under this exception (to the

exception), “the existence of a contract is ignored when determining whether [the] alleged

misconduct is actionable in tort.” Id. (alteration in original).


                                               4
      Case: 3:20-cv-00402-wmc Document #: 26 Filed: 04/27/21 Page 5 of 11




       Plaintiffs argue that the economic loss doctrine cannot bar their suit because they

did not explicitly note the existence of a contract in their complaint. This argument is

misguided at best. Even if the absence of a sales contract between a dairy and its regular

milk distributor did not test the limits of plausibility, contractual privity is not a

requirement of Wisconsin’s broad economic loss doctrine. Daanen & Janssen v. Cedarapids,

Inc., 216 Wis. 2d 395, 397, 573 N.W.2d 842, 843 (1998) (explaining that the “application

of the economic loss doctrine to tort actions between commercial parties is generally based

on three policies, none of which is affected by the presence or absence of privity between

the parties”). As the Daanen Court explained, the opportunity to contract appears enough,

even if the parties fail to enter into contract formally. Id. 3

       Fortunately for plaintiffs, however, the existence of a formal contract is of little

moment here, since as noted, an independent duty is not precluded by a contract; it exists

or does not, as the name suggests, independent of contractual obligations.               Madison

Newspapers, 200 Wis. 2d at 473. Said another way, even presuming that the business

relationship between the parties -- or more broadly understood, the “state of things”

between them -- may originate from contract, so long as the duty arises independently, the

doctrine does not bar a negligence suit. Landwehr, 110 Wis. 2d at 722 (quoting 38 Am.

Jur. Negligence § 20).




3
 Although more recent decisions have called portions of this opinion into question, it is because
Wisconsin has since broadened its economic loss doctrine, not because of any attempt to narrow it.
See Reinke v. Jacobson, 2017 WI App 80, ¶20, 378 Wis. 2d 741, 905 N.W.2d 844.


                                                5
       Case: 3:20-cv-00402-wmc Document #: 26 Filed: 04/27/21 Page 6 of 11




        Setting aside the contract, defendants argue that a milk distributor has no other

duty under Wisconsin law to apprise a dairy farmer of his mycoplasma problem, so a

negligence action cannot be sustained. But this ignores the heavily regulated nature of the

relationship between milk producers and distributors, especially in Wisconsin.                       In

particular, those regulations provide that a

               bulk milk weigher and sampler who collects a bulk milk
               shipment from a dairy farm shall collect the milk sample for
               the dairy plant operator . . . and sampler shall promptly deliver
               the sample to the dairy plant operator, or to a milk testing
               laboratory designated by the dairy plant operator.

Wis. Admin. Code ATCP § 65.38(2). 4 As previously discussed, AMPI is just such a “bulk

milk weigher and sampler,” since AMPI “collect[ed] a bulk milk shipment from [the

Levendoskis’] dairy.” Id. Therefore, not only does AMPI have a legal duty to collect a

milk sample, but that duty is owed to “the dairy plant operator” -- here, the Levendoskis

-- regardless of any contractual relationship between them, express or implicit. Id. Thus,

on whatever basis defendant was acquiring the Levendoskis’ milk, this obligation attaches

independent of any contract.       Moreover, because this obligation arises independent of

contract law, Wisconsin’s economic loss doctrine does not appear to bar a negligence suit

premised on AMPI’s dereliction of duty in collecting and delivering the milk samplers, at

least under the advantage of various, favorable inferences at the pleading stage. 5 Of course,


4
  While now abrogated Wisconsin Administrative Code ATCP § 60.17(2) controlled the contested
events in 2014, this court refers to the current, effectively identical version of the regulation out of
convenience, and to accord with defendant AMPI’s references to the current version of the
regulation in its reply. (Def. AMPI’s Reply (dkt. #19) 6.)

5
  Of course, this assumes Wisconsin attaches a duty arising out of this regulatory obligation under
its common law tort law, but this does not appear a stretch. See, e.g., Cooper v. Eagle River Mem’l
Hosp., Inc., 270 F.3d 456, 462 (7th Cir. 2001) (explaining that under Wisconsin law, a regulation

                                                   6
       Case: 3:20-cv-00402-wmc Document #: 26 Filed: 04/27/21 Page 7 of 11




any claim to economic losses would be limited only to those caused by a breach of that

narrow obligation.


II. Eurofins DQCI, LLC

   A. Economic Loss Doctrine

       Defendant DQCI also seeks dismissal under the economic loss doctrine, but its

arguments differ from those of AMPI’s. DQCI posits two core reasons for granting its

motion to dismiss. First, anticipating an argument that DQCI only provided services,

which are generally excluded from the economic loss doctrine’s reach, it notes that those

services were provided incidental to AMPI’s sale of milk, and thus, should still be covered

by that doctrine. Second, DQCI relies on Custom Underground, Inc. v. Mi-Tech Servs., No.

10-CV-222-JPS, 2011 U.S. Dist. LEXIS 121997, 2011 WL 5008343 (E.D. Wis. Oct. 20,

2011), a decision which suggested an expansion of Wisconsin’s economic loss doctrine to

cover the provision of services, although curiously only where parties lack privity and no

separate duty was owed the plaintiff.

       Addressing DQCI’s first argument would seem straightforward as all parties seem to

agree that pure service contracts are excluded from the economic loss doctrine. Ins. Co. of

N. Am. v. Cease Elec. Inc., 2004 WI App 15, 269 Wis. 2d 286, 674 N.W.2d 886. While

DQCI argues services incidental to a sale of goods are generally included within the bounds

of the doctrine, mimicking the approach of the Uniform Commercial Code, Biese v. Parker

Coatings, Inc., 223 Wis. 2d 18, 27, 588 N.W.2d 312, 316 (Ct. App. 1998), this argument




can establish the required duty of care in a negligence claim).

                                                 7
      Case: 3:20-cv-00402-wmc Document #: 26 Filed: 04/27/21 Page 8 of 11




fails to acknowledge factual differences between that analogy and that here, except perhaps

through its second argument: the party providing the allegedly incidental service, DQCI,

appears to be legally separated from the party providing the primary goods, AMPI. Absent

at least some evidence of privity between the defendants, it is hard to see how DCQI’s

service obligation to plaintiffs could be found “incidental” to AMPI’s purchase of milk. See

Cousin Subs Systems, Inc., v. Better Subs Development Inc., No. 09-C-0336, 2011 WL 4585541

(E.D. Wis. Sept 30, 2011) (distinguishing application of economic loss doctrine to

contracts that are “predominantly” for goods rather than services).

       Even if this distinction were not dispositive, the court is unable to determine

sufficiently the relationship in-fact between the parties to conclude that DQCI is entitled

to the protection of economic loss doctrine that is unavailable to the principally contracting

party, AMPI. Indeed, Wisconsin law separately provides that dairy plants like plaintiffs

have a legal right to designate a laboratory of their choosing to test milk samples.

Wis. Admin. Code ATCP § 65.38(2) (“[The] sampler shall promptly deliver the sample to

the dairy plant operator, or to a milk testing laboratory designated by the dairy plant

operator.”). Since AMPI delivered the sample to DQCI, presumably it did so based on

plaintiffs’ designating it as their testing laboratory, in which case, DQCI’s provision of

services would appear predominantly, if not wholly, separate from the original sale of the

milk between plaintiffs and AMPI. On the other hand, an inference at least as likely could

be drawn that co-defendant AMPI delivered the milk to DQCI incidental to its own

purchase in violation of or under exception to Wisconsin milk product regulations.

Regardless, drawing all inferences in favor of plaintiffs as the non-moving party, defendant


                                              8
      Case: 3:20-cv-00402-wmc Document #: 26 Filed: 04/27/21 Page 9 of 11




DQCI’s services will be presumed separate from any agreement between plaintiffs and co-

defendant AMPI at the pleading stage as required by the Supreme Court in Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

       Although the same inference as above can reasonably lead to a conclusion that no

contractual privity exists between plaintiffs and DQCI, consideration of defendant’s

second argument, relying on the Eastern District of Wisconsin decision in Custom

Underground, is not dispositive. This is because that decision not only hinged on a lack of

privity, but consistent with Wisconsin law, on a lack of an independent duty. For the same

reasons that AMPI would appear to have a duty to collect and deliver a milk sample to a

designated tester, DQCI would appear to undertake a duty to test that sample accurately,

independent of contract. See supra n.6. Finally, this court would be remiss not to point

out the uncertain force of Custom Underground. First, the Eastern District of Wisconsin

recognized its expansion of Wisconsin’s economic loss doctrine, despite acknowledging it

was “ambiguous whether the Wisconsin courts would [do so].” Custom Underground, 2011

WL 5008343, at *8. Second, the Wisconsin Supreme Court has explicitly noted that the

policies underlying the economic loss doctrine are not “affected by the presence or absence

of privity between the parties,” yet Custom Underground distinguishes itself from settled

Wisconsin law only for “situations, such as here, in which no contractual privity exists

between the parties.” Id. at *7; Daanen & Janssen, 216 Wis. 2d at 397. While counter-

veiling factors might support following Custom Underground under the facts of this case, the

court is disinclined to reach such a fact-intensive question at the pleading stage, and so it

will not.


                                             9
     Case: 3:20-cv-00402-wmc Document #: 26 Filed: 04/27/21 Page 10 of 11




   B. Failure to state a negligence claim

       In addition to arguing that plaintiffs’ claim is barred by the economic loss doctrine,

defendant DQCI also challenges the adequacy of plaintiffs’ allegations. “A defendant is

owed ‘fair notice of what the . . . claim is and the grounds upon which it rests.’” Bissessur

v. Ind. Univ. Bd. of Trustees, 581 F.3d 599, 602 (7th Cir. 2009) (quoting Conley v. Gibson,

355 U.S. 41, 47, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957)). However, dismissal is only

warranted if no recourse could be granted under any set of facts consistent with the

allegations. See Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

The complaint must contain “enough facts to state a claim to relief that is plausible on its

face” and also must state sufficient facts to raise a plaintiff’s right to relief above the

speculative level. Twombly, 550 U.S. at 557. “A claim has facial plausibility ‘when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.’” Bissessur, 581 F.3d at 602 (quoting

Iqbal, 556 U.S. at 678).

       In its motion to dismiss, DQCI does not dispute notice of its alleged wrongdoing in

the delivery of a service -- the failure to “accurately test and report Bulk Tank Culture

Results” -- nor do they dispute notice of the harms plaintiff has suffered as a result,

including “reduced milk production, excessive cow culling and cow death.” (Compl. (dkt.

#1-1) ¶ 7.) Instead, defendant argues that the link between its breach of duty and the

harm is purely conclusory. However, plaintiffs provide that very link, alleging that the

“operation and management of its herd” was both based on reliance on the accuracy of the

test results it received from DQCI, and the inaccuracy of those tests lulled it into a false


                                             10
      Case: 3:20-cv-00402-wmc Document #: 26 Filed: 04/27/21 Page 11 of 11




sense of security, causing the harms that now beset the dairy, which could otherwise have

been averted.   While that claim is broad, it plausibly captures everything from what

antibiotics it used (or did not use), the cleaning procedures it implemented (or did not

implement), and countless other details of herd management. The lack of specific facts as

to the causal connection does not mean that plaintiffs have failed to state a plausible claim,

nor that DQCI lacks notice. “Specific facts are not necessary; the statement need only give

the defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S. at 555) (emphasis

added). The only limit is that “[f]actual allegations must be enough to raise a right to relief

above the speculative level” and to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 555, 570. Here, it is certainly more than speculative that plaintiffs’

herd management was based on reliance of defendant’s testing, and thus, was a causal link

to their damages. Although later stages of litigation will demand evidence from plaintiffs

to support their negligence claim, they have not failed to state a claim, and dismissal would

be premature at the pleading stage.



                                           ORDER

       IT IS ORDERED that defendants’ motions to dismiss (dkt. ##5, 6) are DENIED.

          Entered this 27th day of April, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           WILLIAM M. CONLEY
                                           District Judge

                                              11
